Filed 9/15/16 P. v. Joachim CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A146702
v.
DUANE S. JOACHIM,                                                    (Napa County Super. Ct.
                                                                      No. CR131318)
         Defendant and Appellant.

         “On November 4, 2014, the voters enacted Proposition 47, the Safe
Neighborhoods and Schools Act (hereafter Proposition 47), which went into effect the
next day. (Cal. Const., art. II, § 10, subd. (a).)” (People v. Rivera (2015) 233
Cal. App. 4th 1085, 1089.) Proposition 47 created a resentencing provision, codified at
Penal Code section 1170.18,1 which provides that a person currently serving a sentence
for certain designated felonies may petition for recall of the sentence to reduce the
felonies to misdemeanors. Defendant Duane S. Joachim appeals from an order denying
his petition, presented in propia persona, to reduce from a felony to a misdemeanor his
conviction for receiving stolen property (§ 496, subd. (a)). The trial court found
appellant failed to show he was eligible for relief because he had not shown the value of
the stolen property did not exceed $950.
         Appellant’s counsel has raised no issue on appeal and asks this court for an
independent review of the record to determine whether there are any arguable issues.

1
    All undesignated statutory references are to the Penal Code.

                                                             1
(Anders v. California (1967) 386 U.S. 738; People v. Wende (1979) 25 Cal. 3d 436.)2
Counsel advised appellant of his right to file a supplemental brief (see People v. Kelly
(2006) 40 Cal. 4th 106), but appellant has not done so.
       We have reviewed the entire record and have found no arguable appellate issues.
The trial court properly determined that appellant is not eligible for relief under
Proposition 47. Appellant “would be eligible for resentencing if the value of the stolen
property that was the basis of his conviction under section 496, subdivision (a) did not
exceed $950,” but appellant did not meet his burden of showing the value of the property
did not exceed that amount. (People v. Perkins (2016) 244 Cal. App. 4th 129, 136–137;
see also People v. Rivas-Colon (2015) 241 Cal. App. 4th 444, 449 [affirming denial of
petition for resentencing where petitioner failed to show loss from shoplifting did not
exceed $950].) Appellant did not have a Sixth Amendment right to counsel at the initial
eligibility stage of his petition. (People v. Rouse (2016) 245 Cal. App. 4th 292, 299;
Couzens et al., Sentencing California Crimes (The Rutter Group 2016) § 25:15.) There
are no legal issues that require further briefing.

                                         DISPOSITION

       The judgment is affirmed. This affirmance is without prejudice to the superior
court’s consideration of a subsequent petition offering evidence of appellant’s eligibility
for the requested relief.




2
 We assume for purposes of the present opinion that the protections afforded by the
Anders and Wende decisions apply to an appeal from an order denying a petition brought
pursuant to Proposition 47.

                                               2
                    SIMONS, Acting P.J.




We concur.




NEEDHAM, J.




BRUINIERS, J.




                3